GRIFFIN, Associate Justice,
dissenting.
I respectfully dissent.
The majority opinion offers no protection to a member of the Legislature from interference with his duties as a lawmaker. The majority holding is an extension of Ramsey v. Gardner, 154 Texas 457, 279 S.W. 2d 584, so as to further restrict the meaning of “cause”, as used in Article 2168a, Vernon’s Annotated Texas Civil Statutes, to “trial”. The taking of depositions is a very necessary and usual part of a trial.
I adopt herein my dissent in the Ramsey case, supra.